DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 Response to Amendment
	The amendments filed with the written response received on 03/24/2022 have been considered and an action on the merits follows regarding claims 1, 11, 14, 23-29,32,34-42.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, “the second layer being dispose…” is read as “the second layer being disposed”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a second series of wedges arranged in a row and positioned inboard of the first series of wedges” in claim 29, “the first shape has a trapezoidal cross section” in claim 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“a second series of wedges arranged in a row and positioned inboard of the first series of wedges” in claim 29.
“the firs shape has a trapezoidal cross section” in claim 38.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites “the first plurality of lugs comprises a first series of wedges arranged in a row proximate to an outermost lateral edge of the sole structure; and a second series of wedges arranged in a row and positioned inboard of the firs series of wedges”, which is not described in the specification and the drawings do not show the claimed limitation. The drawings only show the first plurality of lugs comprises one row of wedges arranged proximate to an outermost lateral edge of the sole structure.
Claim 38 recites “the first shape has a trapezoidal cross section”, which is not described in the specification and the drawings do not show the claimed limitation.
Claim 34 is rejected as failing to comply with the written description requirement as claim 34 is dependent on claim 38.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “a second series of wedges arranged in a row and positioned inboard of the firs series of wedges”, it is unclear which are a second series of wedges? Are they the second plurality of lugs arranged at the medial side of the hindfoot region? Or different kinds of lugs of the outsole?
Claim 35, line 8 recites “the lateral portion”, “the medial portion”, it is unclear “the lateral portion” is the same as the lateral side portion or not? “the medial portion” is the same as the medial side portion or not? There is insufficient antecedent basis for this limitation in the claim.
Claim 40 is rejected as being indefinite as claim 40 is dependent on claim 35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 35-37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Huard (US 20170079373)(hereinafter Huard) in view of Sato (US 20020184793)(hereinafter Sato).
Regarding claim 1, Huard teaches an article of footwear defining a forefoot region, a midfoot region, a hindfoot region, a lateral side, and a medial side, the article of footwear (fig 2) comprising: 
an upper (13) defining a cavity configured to house a foot (fig 2);
a midsole (12) coupled to the upper (13), the midsole (12) comprising a foamed elastomer (para [0037], the midsole 12 may be formed from thermoplastic elastomer foam); and
an outsole (plate 14 and outsole 16), the outsole having a first layer (14) and a second layer (16) being disposed over the first layer (14) such that the first layer is at least partially disposed between the midsole (12) and the second layer (16)(fig 2), the second layer having at least one first pass-through opening (fig 11, para [0058], apertures 78) disposed in the forefoot region proximate to the lateral side and at least one second pass through opening (78) disposed in the hindfoot region (fig 11, para [0061], aperture 78), the outsole further comprising:
	a first plurality of lugs (62) disposed on the first layer (14) in the forefoot region (fig 2, para [0054]) such that at least one of the first plurality of lugs extends through the at least one first pass through opening (78) (fig 2, para [0058]), each lug of the first plurality of lugs (62) is of a first shape (fig 2),
	a second plurality of lugs (70) disposed on the second layer (16) in the forefoot region (fig 2, para [0061]), each lug of the second plurality of lugs is of a second shape that differs from the first shape (fig 2), 
	a third lug (62) disposed on the first layer (14) in the hindfoot region (fig 2) such that the third lug (62) extends through the at least one second pass through opening (78), the third lug is of the first shape (fig 2), 
	a fourth plurality of lugs (70) disposed on the second layer (16) in the hindfoot region, each lugs of the fourth plurality of lugs is of the second shape (fig 2, 11).
Huard does not explicitly teach the aperture 78 disposed in the hindfoot region proximate to the medial side, the first plurality of lugs 62 on the plate 14 in the forefoot region proximate to the lateral side, the third plurality of lugs 62 on the plate 14 in the hindfoot region proximate to the medial side. However, Huard teaches the number, size, shape, arrangement and configuration of the lugs 62 may vary from application to application (para [0054]). And in the same field of endeavor, Sato teaches the sheet 22 comprising a plurality of lugs (21) in the forefoot region proximate to the lateral side, and a plurality of lugs (21) in the hindfoot region proximate to the medial side (fig 4), the lugs 21 extending through the corresponding holes 31 of the outsole (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the arrangement of lugs 62 of Huard as taught by Sato for the benefit of making gripping abilities and shock absorbing properties controllable (Sato, para [0017]). Then in combination, the modified Huard teaches the first plurality of lugs is configured to resist rotation of the article of footwear in a lateral direction, and the third plurality of lugs is configured to resist rotation of the article of footwear in a medial direction.
Regarding claim 36, the modified Huard teaches the first layer of the outsole (14) comprises a first thermoplastic polyurethane (para [0056]), and the second layer of the outsole (16) comprises a second thermoplastic polyurethane (para [0057]), the second layer of the outsole (16) defining an outermost lateral edge, and an outermost medial edge, and wherein the at least one first pass through opening is disposed along the outermost lateral edge (Huard, fig 2), and the at least one second pass through opening is disposed along the outermost medial edge (Sato, fig 1).
Regarding claim 35, Huard teaches the first layer of the outsole (14) comprises: a transverse portion (30); a lateral side portion (34) extending forward into the forefoot region of the article of footwear; a medial side portion (36) extending rearward into the hindfoot region of the article of footwear, wherein the transverse portion (30) extends transversely from the lateral side to the medial side to bridge the lateral portion with the medial portion (fig 2).
Regarding claim 37, Huard does not teach the second thermoplastic polyurethane possesses a lower durometer than the first thermoplastic polyurethane. However, Sato teaches the sheet 22 possessing a first durometer (para [0036], 50-90JIS A scale); and the outermost layer (30) possessing a second durometer (para [0034], 40-80 JIS C scale), the second durometer being lower than the first durometer. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine Huard with the teaching of Sato that the second durometer being lower than the first durometer for the benefit of providing shock absorbing properties and impeding lateral deformation of the lower layer to improve stability of the shoe (Sato, para [0016], [0017]). Then in combination, the modified Huard teaches the second plurality of lugs and the fourth plurality of lugs are softer than the first plurality of lugs and the third plurality of lugs.
Regarding claim 39, Huard does not teach the second shape is a truncated cone. However, Sato teaches the lugs 21 has a truncated cone shape (fig 1, para [0021]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second shape of Huard with a truncated cone shape as taught by Sato so that the distal end of the truncated cone can incline or bend laterally in every direction on a contact plane after landing, thereby securing gripping abilities and shock absorbing properties in the whole direction on the contact plane (Sato, para [0021]).
Regarding claim 40, Huard teaches the second layer of outsole (16) comprises: a top surface; and an opposite bottom surface, wherein the top surface is directly coupled to the first layer proximate to the lateral side in the forefoot region and proximate to the medial side in the hindfoot region, and is directly coupled to the midsole proximate to the medial side in the forefoot region and proximate to the lateral side in the hindfoot region (fig 2, para [0032]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Huard (US 20170079373) in view of Sato (US 20020184793), further in view of McDonald (US 20090126230)(hereinafter McDonald).
Regarding claim 38, Huard does not teach the first shape has a trapezoidal cross section. However, in the same field of endeavor, McDonald teaches the projections 42 has a trapezoidal cross section (fig 4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of lugs 62 of Huard as taught by McDonald for the benefit of providing absorbing shocks and increased flexibility throughout the article of footwear (McDonald, para [0005]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Huard (US 20170079373) in view of Sato (US 20020184793), further in view of McDonald (US 20090126230), further in view of Campbell (US 20070199211).
Regarding claim 34, Huard teaches each lug of the first plurality of lugs and each lug of the third plurality of lugs comprises a first end and an opposite second end, the first end protrudes from the outsole at a first height and the second end protrudes from the outsole at a second height (fig 2). Huard does not teach the second height being less than the first height. However, in the same field of endeavor, Campbell teaches the lugs (130,140) comprising the second height less than the first height (fig 1H). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the lugs 62 of Huard with the height as taught by Campbell for the benefit of providing traction in sport activities requiring a swinging or twisting action (Campbell, abstract).
Claims 11, 14, 23-24, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Huard (US 20170079373) in view of McDonald (US 20090126230).
Regarding claim 11, Huard teaches an article of footwear defining a forefoot region, a hindfoot region, a midfoot region between the forefoot and hindfoot region, a lateral side, and a medial side, the article of footwear comprising: 
an upper (13) defining a foot cavity operable to house a foot of a wearer (fig 2), and 
a sole structure (fig 2, a midsole 12, a plate 14, and an outsole 16) comprising: 
	a foam midsole (12)(para [0037], the midsole 12 may be formed from thermoplastic elastomer foam) connected to the upper (13)(fig 2);
	a first outsole layer (14) connected to the foam midsole (12) and extending from the forefoot region to the hindfoot region (fig 2), the first outsole layer (14) comprising:
		a first plurality of lugs (62) formed integral with the first outsole layer (14) (para [0054]) and located within the forefoot region, the lug 62 on the lateral side comprising a first end and an opposing second end, wherein the first end is disposed more proximate to the lateral side than the second end (fig 2), and 
		a second lug (62) formed integral with the first outsole layer (14) and located within the hindfoot region (fig 2), the lug 62 extending transversely from medial side to lateral side  comprising a third and opposite fourth end; and
	a second outsole layer (16) spanning the midsole (12) and the first outsole layer (14)(fig 2), the second outsole layer comprising:
		a third plurality of lugs (70) formed integrally with the second outsole layer (16), and 
		a window (78) configured to accommodate a lug of the first plurality of lugs (62) or the second plurality of lugs (62), the lug (62)of the first plurality of lugs or the second plurality of lugs passing through the window (78)(para [0058], [0061]).
Huard does not explicitly teach the first plurality of lugs 62 on the plate 14 in the forefoot region proximate to the lateral side, a second plurality of lugs 62 on the plate 14 in the hindfoot region proximate to the medial side. However, Huard teaches the number, size, shape, arrangement and configuration of the lugs 62 may vary from application to application (para [0054]). And in the same field of endeavor, McDonald teaches the middle sole component 40 comprising a plurality of projections 42 in the forefoot region proximate to the lateral side, and a plurality of projections 42 in the hindfoot region proximate to the medial side (fig 4, para [0027]), and the third end of the projection 42 in the hindfoot region proximate to the medial side is disposed more proximate to the medial side than the fourth end of the projection 42 (fig 4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the arrangement of lugs 62 of Huard as taught by McDonald for the benefit of providing increased flexibility throughout the article of footwear (McDonald, para [0005]). 
Regarding claim 14, the modified Huard teaches the first end of the first plurality of lugs is disposed more proximate to an outermost lateral edge of the lateral side than the second end of the first plurality of lugs, and wherein the third end of the second plurality of lugs is disposed more proximate to an outermost medial edge of the medial side than the fourth end of the second plurality of lugs (McDonald, fig 4).

    PNG
    media_image1.png
    797
    506
    media_image1.png
    Greyscale

Regarding claim 23, Huard teaches the firs outsole layer (14) comprise: 
a lateral portion (34) positioned along the lateral side of the article of footwear and located within the forefoot region of the article of footwear (fig 2);
a medial portion (36) positioned along the medial side of the article of footwear and located within the hindfoot region of the article of footwear (fig 2); and 
a transverse portion (30) oriented rearward of the lateral portion (34), the transverse portion extending from the lateral side to the medial side to bridge the lateral portion (34) with the medial portion (36)(fig 2). 
Regarding claim 24, the modified Huard teaches the sole structure defines an edge; 
the first plurality of lugs includes at least one lug oriented proximate the edge of the sole structure; and the second plurality of lugs includes at least one lug oriented proximate the edge of the sole structure (McDonald, fig 4).
Regarding claim 41, Huard does not teach the lugs 62 has the shape as claimed. However, McDonald teaches the first end of the lug 42 has a first width and the second end of the lug 42 has a second width, the second width being less than the first width; the third end of the lug 42 has a third width and the fourth end of the lug 42 has a fourth width, the fourth width being less than the third width (annotated McDonald fig 2 above). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the lug 62 with the shape of the lug 42 of McDonald for the benefit of providing a secure connection between different layers of the outsole (McDonald, para [0030]) and increased flexibility throughout the article of footwear (McDonald, para [0005]). It is noted that “configured to resist rotation of the article of footwear in a lateral direction” and “configured to resist rotation of the article of footwear in a medial direction” is the intended use of the claimed invention.
Regarding claim 42, Huard teaches the second outsole layer (16) comprises: a top surface; and an opposite bottom surface, wherein the top surface is directly coupled to the first layer proximate to the lateral side in the forefoot region and proximate to the medial side in the hindfoot region, and is directly coupled to the midsole proximate to the medial side in the forefoot region and proximate to the lateral side in the hindfoot region (fig 2, para [0032]).
Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Huard (US 20170079373) in view of McDonald (US 20090126230), further in view of Campbell (US 20070199211).
Regarding claim 25, Huard does not teach at least one lug of the first plurality of lugs and the second plurality of lugs further comprises a central channel extending longitudinal along the at least one lug of the first and second plurality of lugs, the channel spanning a length the at least one lug of the first and second plurality of lugs. However, in the same field of endeavor, Campbell teaches the lug (130,140) comprising a central channel extending longitudinally along the lug, the channel spanning a length of the lug (fig 1F, 1G, there is a channel through the length of the sloped wall 132, 142). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of lug of Huard with the central channel as taught by Campbell for the benefit of providing stable support and flexibility during torsional rotation (Campbell, para [0041]).
Regarding claim 26, Campbell teaches the channel possesses a width, and the width of the channel tapers along the length of the at least one lug of the first and second plurality of lugs (130,140) such that a wider portion of the channel is oriented either at the first end of the at least one lug of the first plurality of lugs (130) or at the third end of the at least one lug of the second plurality of lugs (140) (fig 1A, the wider portion of the channel of the lugs 130 oriented at the lateral side, the wider portion of the channel of the lugs 140 oriented at the medial side). 
	Regarding claim 27, Huard does not teach the channel of the lug comprising the depth decreasing along the length of the lug. However, Campbell teaches in fig 1F, the traction element 160 comprising a channel along the length of the lug; the channel possess a depth and the depth of the channel decreases along the length of the lug such that the depth is greater along the perpendicular wall, the depth is greater at one end of the traction element. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the channel of the lug of Huard with the channel depth as taught by Campbell for the benefit of providing good support, ground penetration, and ground engagement properties to resist torque during a golf swing. Then the modified Huard teaches the depth of the channel decreases along the length of the lug such that the depth is greater either along the first end or along the third end.
	Regarding claim 28, Huard does not teach the lug 62 comprises a first sector separated from a second sector by a channel. However, Campbell teaches each lug comprises a first sector separated from a second sector by a channel, the first and second sectors being configured to flare outward under load (fig 1F, 1G, there is a channel in the sloped wall 132, 142 dividing the sloped wall by two sectors, the sectors being configured to flare outward under load). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of lug of Huard with the channel as taught by Campbell for the benefit of providing stable support and flexibility during torsional rotation (Campbell, para [0041]).
	Regarding claim 29, McDonald teaches the first plurality of lugs comprises a first series of lugs arranged in a row proximate to an outermost lateral edge of the sole structure and a second series of lugs arranged in a row and positioned inboard of the first series of lugs. Huard does not teach the first and second series of lugs are wedges. However, Campbell teaches the lugs are wedges. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the lugs 62 of Huard with wedge shaped as taught by Campbell for the benefit of providing good support, ground penetration, and ground engagement properties to resist torque during a golf swing.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Huard (US 20170079373) in view of McDonald (US 20090126230), further in view of Sato (US20020184793).
Regarding claim 32, Huard teaches the first outsole layer (14) comprises a thermoplastic polyurethane possessing a first durometer (para [0056]); and the second outsole layer (16) comprises a thermoplastic polyurethane possessing a second durometer (para [0057]). Huard does not teach the second durometer being lower than the first durometer. However, Sato teaches the sheet 22 is formed of thermoplastic resin such as polyurethane (para [0036], lines 6-7), possessing a first durometer (para [0036], 50-90JIS A scale); and the outermost layer (30) possessing a second durometer (para [0034], 40-80 JIS C scale), the second durometer being lower than the first durometer. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine Huard with the teaching of Sato that the second durometer being lower than the first durometer for the benefit of providing shock absorbing properties and impeding lateral deformation of the lower layer to improve stability of the shoe (Sato, para [0016], [0017]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732   


/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732